UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2014 Commission File Number 001-35401 CEMENTOS PACASMAYO S.A.A. (Exact name of registrant as specified in its charter) PACASMAYO CEMENT CORPORATION (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Calle La Colonia 150, Urbanización El Vivero Surco, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMENTOS PACASMAYO S.A.A. By: /s/ CARLOS JOSE MOLINELLI MATEO Name: Carlos Jose Molinelli Mateo Title: Stock Market Representative Date: February 14, 2014 Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated financial statements as of December 31, 2013 and 2012 together with the Independent Auditors´ Report Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated financial statements as of December 31, 2013 and 2012 together with the Independent Auditors´ Report Content Independent Auditors´ Report Consolidated financial statements Consolidated statements of financial position Consolidated statements of profit or loss Consolidated statements of other comprehensive income Consolidated statements of changes in equity Consolidated statements of cash flows Notes to the consolidated financial statements Independent Auditors' Report To theBoard of Directors and Shareholders of Cementos Pacasmayo S.A.A. We have audited the accompanying consolidated financial statements of Cementos Pacasmayo S.A.A. and its subsidiaries (together the “Group”), which comprise the consolidated statements of financial position as of December 31, 2013 and 2012, and the related consolidated statements of profit or loss, other comprehensive income, changes in equity and cash flows for each of the three years ended December 31, 2013, and a summary of significant accounting policies and other explanatory information. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards, and for such internal control as Management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatements, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits in accordance with generally accepted auditing standards in Peru.Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgement, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by Management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above, present fairly, in all material respects, the consolidated financial position of Cementos Pacasmayo S.A.A. and subsidiaries as of December 31, 2013 and 2012 and its financial performance and cash flows for the three years ended December 31, 2013, in accordance with International Financial Reporting Standards. Independent Auditors' Report (continued) Lima, Peru, February 13, 2014 Signed by: Marco Antonio Zaldívar C.P.C.C. Register No.12477 Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated statements of financial position As of December 31, 2013 and 2012 Note S/.(000) S/.(000) Assets Current assets Cash and term deposits 6 Trade and other receivables 7 Income tax prepayments Inventories 8 Prepayments Non-current assets Other receivables 7 Available-for-sale financial investments 9 Property, plant and equipment 10 Exploration and evaluation assets 11 Deferred income tax assets 15 Other assets Total assets Liabilities and equity Current liabilities Trade and other payables 12 Interest-bearing loans and borrowings 14 - Income tax payable 75 Provisions 13 Non-current liabilities Interest-bearing loans and borrowings 14 Other non-current provisions 13 Deferred income tax liabilities, net 15 Total liabilities Equity 16 Capital stock Investment shares Additional paid-in capital Legal reserve Other components of equity Retained earnings Equity attributable to equity holders of the parent Non-controlling interests Total equity Total liabilities and equity The accompanying notes are an integral part of these consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated statements of profit or loss For the years ended December 31, 2013, 2012 and 2011 Note S/.(000) S/.(000) S/.(000) Sales of goods 17 Cost of sales 18 ) ) ) Gross profit Operating income (expenses) Administrativeexpenses 19 ) ) ) Selling and distribution expenses 20 ) ) ) Other operating income, net 22 Impairment of zinc mining assets 10(b) - - ) Total operating expenses, net ) ) ) Operating profit Other income (expenses) Finance income 23 Finance costs 24 ) ) ) (Loss) gain from exchange difference, net 5 ) ) Total other expenses, net ) ) ) Profit before income tax Income tax expense 15 ) ) ) Profit for the year Attributable to: Equity holders of the parent Non-controlling interests ) ) ) Earnings per share 26 Basic and diluted, profit for the year attributable to equity holders of common shares and investment shares of the parent (S/. per share) The accompanying notes are an integral part of these consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated statements of other comprehensive income For the years ended December 31, 2013, 2012 and 2011 Note S/.(000) S/.(000) S/.(000) Profit for the year Other comprehensive income Other comprehensive income to be reclassified to profit or loss in subsequent periods: Change in fair value of available-for-sale financial investments 9(a) ) Deferred income tax related to component of other comprehensive income 15 ) ) Exchange differences on translation of foreign currency - ) ) Transfer to profit or loss of cumulative exchange differences on translation of foreign currency, Note 2.3.3 - - Other comprehensive income for the year, net of income tax ) Total comprehensive income for the year, net of income tax Total comprehensive income attributable to: Equity holders of the parent Non-controlling interests ) ) ) The accompanying notes are an integral part of these consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated statements of changes in equity For the years ended December 31, 2013, 2012 and 2011 Attributable to equity holders of the parent Capital stock Investment shares Additional paid- in capital Legal reserve Unrealized gain on available-for- sale investments Foreign currency translation reserve Retained earnings Total Non-controlling interests Total equity S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) Balance as of January 1, 2011 - ) Profit for the year - ) Other comprehensive income - ) ) - ) ) ) Total comprehensive income - ) ) ) Dividends, note 16 (h) - ) ) - ) Incorporation of non-controlling interests, note 1 - Appropriation of legal reserve, note 16 (e) - ) - - - Balance as of December 31, 2011 - ) Profit for the year - ) Other comprehensive income - ) - ) Total comprehensive income - ) ) Proceeds from the issue of common and investment shares, note 16 (a) y (b) - Appropriation of legal reserve, note 16(e) - ) - - - Dividends, note 16 (h) - ) ) - ) Contribution of non-controlling interests, note 16(i) - Sale of treasury shares, note 16 (c) - Other adjustments of non-controlling interests, note 16(i) - - ) - ) - Balance as of December 31, 2012 ) Profit for the year - ) Other comprehensive income - 76 Total comprehensive income - ) Refund of capital in subsidiary to non-controlling interests, note 22 (a) - ) ) Appropriation of legal reserve, note 16(e) - ) - - - Dividends, note 16 (h) - ) ) - ) Contribution of non-controlling interests, note 16(i) - Other adjustments of non-controlling interests, note 16(i) - - ) - ) - Balance as of December 31, 2013 - The accompanying notes are an integral part of these consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated statements of cash flows For the years ended December 31, 2013, 2012 and 2011 S/.(000) S/.(000) S/.(000) Operating activities Profit before income tax Non-cash adjustments to reconcile profit before income tax to net cash flows Depreciation and amortization Unrealized exchange difference related to monetary transactions - - Finance costs Long-term incentive plan Adjustment as a result of physical inventories ) - Netloss (gain) on disposal of property, plant and equipment ) - Amortization of costs of issuance of senior notes - - Unwinding of discount of long-term incentive plan - Estimation of impairment of trade and other accounts receivables - Finance income ) ) ) Recovery (provision) of impairment of inventories, net ) - Change in the estimation of rehabilitation costs ) - - Impairment of zinc mining assets - - Write-off of exploration and evaluation costs - - Other operating, net ) ) Working capital adjustments (Increase) decrease in trade and other receivables ) ) (Increase) decrease in prepayments ) ) Increase in inventories ) ) ) (Decrease) increase in trade and other payables ) Interests received Interests paid ) ) ) Income tax paid ) ) ) Net cash flows from operating activities Consolidated statement of cash flows (continued) S/.(000) S/.(000) S/.(000) Investing activities Decrease in time deposits with original maturities greater than 90 days – - Increase in time deposits with original maturities greater than 90 days ) ) - Purchase of property, plant and equipment ) ) ) Purchase of exploration and evaluation assets ) ) ) Proceeds from sale of property, plant and equipment Purchase of other assets ) - - Net cash flows from (used in) investing activities ) ) Financing activities Proceeds from issuance of senior notes, net of related issuance costs - - Proceeds from bank overdraft and borrowings Contribution of non-controlling interests Payment of borrowings ) ) ) Dividends paid ) ) ) Payment of bank overdraft ) - - Refund of capital in subsidiary to non-controlling interests ) - - Proceeds from issuance of common and investment shares - - Proceeds from sale of treasury shares - - Proceeds from incorporation of non-controlling interests - - Net cash flows from financing activities Net increase (decrease) in cash and cash equivalents ) Net foreign exchange difference ) Cash and cash equivalents as of January 1 Cash and cash equivalents as of December 31 The accompanying notes are an integral part of these consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Notes to the consolidated financial statements As of December 31, 2013, 2012 and 2011 1. Corporate information Cementos Pacasmayo S.A.A. (hereinafter "the Company") was incorporated in 1957 and, under the Peruvian General Corporation Law, is an open stock corporation with publicly traded shares. The Company is a subsidiary of Inversiones Pacasmayo S.A. (IPSA), which holds 50.94% of the Company’s common and investment shares and 52.63% of its common shares as of December 31, 2013 and 2012. The registered office is located at Calle La Colonia No.150, Urbanizacion El Vivero, Santiago de Surco, Lima, Peru. The Company’s main activity is the production and marketing of cement, blocks, concrete and quicklime in La Libertad region, in the North of Peru. The consolidated financial statements of the Company and its subsidiaries (hereinafter “the Group”) for the year ended December 31, 2013 were authorized for issue by the Management of the Company on February 13, 2014. The consolidated financial statements as of December 31, 2012 and for the year ended that date were finally approved by the General Shareholders´ Meeting on March 26, 2013. As of December 31, 2013, the consolidated financial statements comprise the financial statements of the Company and its subsidiaries: Cementos Selva S.A. and subsidiaries, Distribuidora Norte Pacasmayo S.R.L., Empresa de Transmisión Guadalupe S.A.C., Fosfatos del Pacífico S.A., Salmueras Sudamericanas S.A. and Calizas del Norte S.A.C. The main activities of the subsidiaries incorporated in the consolidated financial statements are described as follows: - Cementos Selva S.A. is engaged in production and marketing of cement and other construction materials in the northeast region of Peru.Also, it holds shares in Dinoselva Iquitos S.A.C. (a cement and construction materials distributor in the north of Peru) and in Acuícola Los Paiches S.A.C. (a fish farm entity). - Distribuidora Norte Pacasmayo S.R.L. is mainly engaged in selling cement produced by the Company.Additionally, it produces and sells blocks, cement bricks and ready-mix concrete. - Empresa de Transmision Guadalupe S.A.C. is mainly engaged in providing energy transmission services to the Company. - Fosfatos del Pacifico S.A., hereinafter “Fosfatos”, is mainly engaged in the exploration of phosphate rock deposits and the production of diatomite. In the Board of Directors´Meeting held on December 21, 2011, the Company agreed to sell 30 % of the shares of this subsidiary to MCA Phosphates Pte. Ltd., hereinafter “MCA” (subsidiary of Mitsubishi Corporation, hereinafter “Mitsubishi”) for an aggregate purchase price of approximately US$46,100,000.As a consequence of this transaction, the Group recognized a gain directly in equity, net of tax, commissions and other minor related costs for S/.77,665,000.In relation to this sale of shares, on December 29, 2011, Mitsubishi entered into an off-take agreement to purchase the future production of phosphate rock from this subsidiary. The off-take agreement has a term of 20 years, with an option for Mitsubishi to extend the term for additional 5 years upon expiration, see note 27.Additionally, the Company and MCA signed a shareholders´ agreement including some clauses about “super-majority decisions” that needs to agreed between these parties and a call option and put option to be exercised by the Company and MCA, specifically in any deadlock decision or unexpected event defined in such agreement, see note 27. - Salmueras Sudamericanas S.A. (“Salmueras”) was incorporated in 2011 as a result of the spin-off of the assets and liabilities of the brine project located in the northern region of Peru.As a result of this spin-off and certain contributions made by Quimpac S.A., a minority partner in the brine project, the Company owns 74.9% of the outstanding shares of Salmueras, and Quimpac S.A. owns the remaining 25.1%.In order to develop this project the Company signed a shareholder´s agreement with Quimpac S.A. including some minority protective rights.The Company also has committed to invest US$100,000,000, see note 27.The contributions made by Quimpac S.A. at the incorporation of this subsidiary amounted to S/.4,779,000. - Calizas del Norte S.A.C. was incorporated in November 22, 2013. This subsidiary was created through a capital contribution of S/.5,000,000 to be engaged in the mining activities of prospecting, exploration, marketing and transportation operations of other goods. As explained above, as of December 31, 2013 and 2012, the Company has 100 % interest in all its subsidiaries, except the following listed below: Subsidiary % Salmueras Sudamericanas S.A. Fosfatos del Pacifico S.A. 2 Notes to the consolidated financial statements (continued) The table presented below shows the summary of the main captions of the audited financial statements of the subsidiaries controlled by the Group as of December 31, 2013, 2012 and 2011: Assets Liabilities Net equity Net income (loss) Entity S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/(000). Cementos Selva S.A. and Subsidiaries Fosfatos del Pacifico S.A. ) ) ) Distribuidora Norte Pacasmayo S.R.L. Empresa de Transmision Guadalupe S.A.C. Salmueras Sudamericanas S.A. ) ) ) Calizas del Norte S.A.C. - Zemex LLC - ) ) Issuance of senior notes - The General Shareholder´s Meeting held on January 7, 2013, approved that the Company complete a financing transaction. In connection with this, the Board of Directors´Meeting held on January 24, 2013, agreed to issue Senior Notes through a private offering under Rule 144A and Regulation S of the U.S. Securities Act of 1933. Also it was agreed to list these securities in the Ireland Stock Exchange. Consequently, on February 1, 2013, the Company issued Senior Bonds with a face value of US$300,000,000, with a nominal annual interest rate of 4.50%, and maturity in 2023, obtaining total net proceeds of US$293,646,000 (S/.762,067,000). The Company has used part of the net proceeds from the offering to prepay certain of its existing debt and the difference will be used in capital expenditures to be incurred in connection with its cement business. The Senior Notes are guaranteed by the following Company’s subsidiaries: Cementos Selva S.A., Distribuidora Norte Pacasmayo S.R.L., Empresa de Transmision Guadalupe S.A.C. and Dinoselva Iquitos S.A.C. See note 14 for further details. 3 Notes to the consolidated financial statements (continued) 2.Summary of significant accounting policies - 2.1Basis of preparation - The consolidated financial statements of the Group have been prepared in accordance with International Financial Reporting Standards (IFRS), as issued by the International Accounting Standards Board (IASB). The consolidated financial statements have been prepared on a historical cost basis, except for available-for-sale financial investments and the call option that have been measured at fair value.The consolidated financial statements are presented in Nuevos Soles and all values are rounded to the nearest thousand (S/.000), except when otherwise indicated. The consolidated financial statements provided comparative information in respect of the previous period, except of certain standards and amendments applied for the first time by the Group during 2013 that not required restatement of previous financial statements, explained in Note 2.3.19. 2.2Basis of consolidation - The consolidated financial statements comprise the financial statements of the Company and its subsidiaries as of December 31, 2013 and 2012. Control is achieved when the Group is exposed, or has rights, to variable returns from its involvement with the investee and has the ability to affect those returns through its power over the investee. Specifically, the Group controls an investee if and only if it has:i) power over the investee (i.e. existing rights that give it the current ability to direct the relevant activities of the investee),ii) exposure, or rights, to variable returns from its involvement with the investee, andiii) the ability to use its power over the investee to affect its returns. When the Group has less than a majority of the voting or similar rights of an investee, the Groupconsiders all relevant facts and circumstances in assessing whether it has power over an investee, including: i) the contractual arrangement with the other vote holders of the investee, ii) rights arising from other contractual arrangements, iii) the Group´s voting rights and potential voting rights. The Group reassesses whether or not it controls an investee it facts and circumstances indicate that there are changes to one or more of the three elements of control. Consolidation of a subsidiary begins when the Group obtains control over the subsidiary and ceases when the Group loses control of the subsidiary. Assets, liabilities, income and expenses of a subsidiary acquired or disposed of during the year are included in the statement of comprehensive income from the date the Group gains control until the date the Group ceases to control the subsidiary. Profit or loss and each component of other comprehensive income (OCI) are attributed to the equity holders of the parent of the Group and to the non-controlling interests, even if this results in the non-controlling interests having a deficit balance. When necessary, adjustments are made to the financial statements of subsidiaries to bring their accounting policies into line with the Group´s accounting policies. All intra-group assets and liabilities, equity, income, expenses and cash flows relating to transactions between members of the Group are eliminated in full on consolidation. A change in the ownership interest of a subsidiary, without a loss of control, is accounted for as an equity transaction. 2.3Summary of significant accounting policies - 2.3.1Cash and cash equivalents - Cash andcash equivalents presented in the statements of cash flows comprise cash at banks and on hand and term deposits with original maturity of three months or less. 2.3.2.Financial instruments-initial recognition and subsequent measurement – A financial instrument is any contract that gives rise to a financial asset of one entity and a financial liability or equity instrument to another entity. 4 Notes to the consolidated financial statements (continued) (i)Financial assets - Initial recognition and measurement - Financial assets are classified, at initial recognition, as financial assets at fair value through profit or loss, loans and receivables, held-to-maturity investments, available-for-sale financial assets or as derivatives designated as hedging instruments in an effective hedge, as appropriate. All financial assets are recognized initially at fair value plus, in the case of assets not recorded at fair value through profit or loss, transaction costs that are attributable to the acquisition of the financial assets. Purchases or sales of financial assets that require delivery of assets within a time frame established by regulation or convention in the market place (regular way trades) are recognized on the trade date, i.e., the date that the Group commits to purchase or sell the asset. The Group’s financial assets include cash and term deposits, trade and other receivables, call options, and available-for-sale financial investments. Subsequent measurement - For purpose of subsequentmeasurement of financial assets are classified in four categories: Financial assets at fair value through profit or loss - Financial assets at fair value through profit or loss includes financial assets held for trading and financial assets designated upon initial recognition as at fair value through profit or loss.Financial assets are classified as held for trading if they are acquired for the purpose of selling or repurchasing in the near term.Derivatives, including separated embedded derivatives, also classified as held for trading unless they are designated as effective hedging instruments as defined by IAS 39.Financial assets at fair value through profit and loss are carried in the consolidated statement of financial position at fair value with net changes in fair value presented as finance costs (negative net changes in fair value) or finance income of finance income (positive net changes in fair value)in the consolidated statement of profit or loss. The Group has not designated any financial assets upon initial recognition as at fair value through profit or loss as of December 31, 2013 and 2012. Loans and receivables - This category is the most relevant to the Group. Loans and receivables are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market.After initial measurement, such financial assets are subsequently measured at amortized cost using the effective interest rate method (EIR), less impairment.Amortized cost is calculated by taking into account any discount or premium on acquisition and fees or costs that are an integral part of the EIR.The EIR amortization is included in finance income in the consolidated statement of profit or loss.The losses arising from impairment are recognized in the consolidated statement of profit or loss in finance costs for loans and in selling and distribution expenses for receivables. 5 Notes to the consolidated financial statements (continued) This category applies to cash and term deposits, trade and other receivables. For more information on receivables, refer to Note 7. Held-to-maturity investments - Non-derivative financial assets with fixed or determinable payments and fixed maturities are classified as held-to-maturity when the Group has the positive intention and ability to hold them to maturity.After initial measurement, held-to-maturity investments are measured at amortized cost using the EIR, less impairment.Amortized cost is calculated by taking into account any discount or premium on acquisition and fees or costs that are an integral part of the EIR.The EIR amortization is included as finance income in the consolidated statement of profit or loss.The losses arising from impairment are recognized in the consolidated statement of profit or loss as finance costs. The Group did not have any held-to-maturity investments during the years ended as of December 31, 2013 and 2012. Available-for-sale (AFS) financial investments - AFS financial investments include equity and debt securities.Equity investments classified as AFS are those that are neither classified as held for trading nor designated at fair value through profit or loss. After initial measurement, AFS financial investments are subsequently measured at fair value with unrealized gains or losses recognized in OCI and credited in the unrealized gain on available-for-sale investments until investment is derecognized, at which time the cumulative gain or loss is recognized in other operating income, or the investment is determined to be impaired, when the cumulative loss is reclassified from the AFS reserve to the consolidated statement of profit or loss in finance costs. Interest earned whilst holding AFS financial investments is reported as interest income using EIR method. The Group evaluates whether the ability and intention to sell its AFS financial assets in the near term is still appropriate.When, in rare circumstances, the Group is unable to trade these financial assets due to inactive markets, the Group may elect to reclassify these financial assets if the management has the ability and intention to hold the assets for foreseeable future or until maturity. The Group has classified equity securities as available-for-sale financial investments as of December 31, 2013 and 2012. Derecognition - A financial asset is primarily derecognized when: (i) The rights to receive cash flow from such asset have expired; or (ii) The Group has transferred its rights to receive cash flows from the asset or has assumed an obligation to pay the received cash flows in full without material delay to a third party under a “pass through” arrangement; and either (a) the Group has transferred substantially all the risks and rewards of the asset, or (b) the Group has neither transferred nor retained substantially all of the risks and rewards of the asset, but has transferred control of the asset. When the Group has transferred its rights to receive cash flows from an asset or has entered into a pass-through arrangement, it evaluates if and do what the extent it has retained the risks and rewards of ownership. When it has neither transferred nor retained substantially all of the risks and rewards of the asset, nor transferred control of the asset, the Group continues to recognize the transferred asset to the extent of the Group´s continuing involvement. In that case, the Group also recognizes an associated liability.The transferred asset and the associated liability are measured on a basis that reflects the rights and obligations that the Group has retained. 6 Notes to the consolidated financial statements (continued) (ii)Impairment of financial assets - The Group assesses, at each reporting date, whether there is any objective evidence that a financial asset or a group of financial assets is impaired.An impairment exists if one or more events that has occurred since the initial recognition of the asset (an incurred “loss event”), has an impact on the estimated future cash flows of the financial asset or the group of financial assets that can be reliably estimated.Evidence of impairment may include indications that the debtors or a group of debtors is experiencing significant financial difficulty, default or delinquency in interest or principal payments, the probability that they will enter bankruptcy or other financial reorganization and where observable data indicate that there is a measurable decrease in the estimated future cash flows, such aseconomic conditions that correlate with defaults. Financial assets carried at amortized cost For financial assets carried at amortized cost, the Group first assesses whether impairment exists individually for financial assets that are individually significant, or collectively for financial assets that are not individually significant.If the Group determines that no objective evidence of impairment exists for an individually assessed financial assets, whether significant or not, it includes the asset in a group of financial assets with similar credit risk characteristics and collectively assesses them for impairment.Assets that are individually assessed for impairment and for which an impairment loss is, or continues to be, recognized are not included in a collective assessment of impairment. The amount of any impairment loss identified is measured as the difference between the assets carrying amount and the present value of estimated future cash flows (excluding future expected credit losses that have not yet been incurred).The present value of the estimated future cash flows is discounted at the financial asset’s original effective interest rate.If a loan has a variable interest rate, the discount rate for measuring any impairment loss is the current effective interest rate. The carrying amount of the asset is reduced through the use of an allowance account and the amount of the loss is recognized in the consolidated statement of profit or loss.Interest income (recorded as finance income in the consolidated statement of profit or loss) continues to be accrued on the reduced carrying amount and is accrued using the rate of interest used to discount the future cash flows for the purpose of measuring the impairment loss.Loans together with the associated allowance are written off when there is no realistic prospect of future recovery and all collateral has been realized or has been transferred to the Group.If, in a subsequent year, the amount of the estimated impairment loss increases or decreases because of an event occurring after the impairment was recognized, the previously recognized impairment loss is increased or reduced by adjusting the allowance account.If write-off is later recovered, the recovery is credited to finance costs in the consolidated statement of profit or loss. Available-for-sale (AFS) financial investments 7 For AFS financial investments, the Group assesses at each reporting date whether there is objective evidence that an investment or a group of investments is impaired. In the case of equity investments classified as AFS, objective evidence would include a significant or prolonged decline in the fair value of the investment below its cost. “significant” is evaluated against the original cost of the investment and “prolonged” against the period in which the fair value has been below its original cost.Where there is evidence of impairment, the cumulative loss – measured as the difference between the acquisition cost and the current fair value, less any impairment loss on that investment previously recognized in the consolidated statement of profit or loss – is removed from OCI and recognized in the consolidated statement of profit or loss.Impairment losses on equity investment are not reversed through profit or loss; increases in their fair value after impairment are recognized in OCI. (iii)Financial liabilities - Initial recognition and measurement - Financial liabilities are classified, at initial recognition, as financial liabilities at fair value through profit or loss, loans and borrowings, payables, or as derivatives designated as hedging instruments in an effective hedge, as appropriate. All financial liabilities are recognized initially at fair value and, in the case of loans and borrowings and payables, net of directly attributable transaction costs. The Group’s financial liabilities include trade and other payables and interest-bearing loans and borrowings, including bank overdrafts. Subsequent measurement - The measurement of financial liabilities depends on their classification, as follows: Financial liabilities at fair value through profit or loss - Financial liabilities at fair value through profit or loss include financial liabilities held for trading, derivatives and financial liabilities designated upon initial recognition as at fair value through profit or loss. The Group has not any financial liability classified as at fair value through profit or loss as of December 31, 2013 and 2012. Loans and borrowings - This is the category most relevant to the Group. After their initial recognition, interest-bearing loans and borrowings are subsequently measured at amortized cost using the EIR method.Gains and loss are recognized in the consolidated statement of profit or loss when the liabilities are derecognized as well as through the EIR amortization process. Amortized cost is calculated by taking into account any discount or premium on acquisition and fees or costs that are an integral part of the EIR.The EIR amortization is included as finance costs in the consolidated statement of profit or loss. 8 Notes to the consolidated financial statements (continued) This category includes trade and other payables and interest-bearing loans and borrowings. For more information refer Note 12 and 14. Derecognition - A financial liability is derecognized when the obligation under the liability is discharged or cancelled or expires.When an existing financial liability is replaced by another one from the same lender on substantially different terms, or the terms of an existing liability are substantially modified, such an exchange or modification is treated as a derecognitionof the original liability and the recognition of a new liability.The difference in the respective carrying amount is recognized in the consolidated statement of profit or loss. (iv)Offsetting of financial instruments - Financial assets and financial liabilities are offset and the net amount is reported in the consolidated statement of financial position if there is a currently enforceable legal right to offset the recognized amounts and there is an intention to settle on a net basis, to realize the assets and settle the liabilities simultaneously. (v)Fair value measurement – The Group measures available-for-sale investments at fair value at each statement of financial position date. Also, fair values of financial instruments measured at amortized cost are disclosed in Note 29. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value measurement is based on the presumption that the transaction to sell the asset or transfer the liability takes place either: -In the principal market for the asset or liability, or -In the absence of a principal market, in the most advantageous market for the asset or liability. The principal or the most advantageous market must be accessible to by the Group. The fair value of an asset or a liability is measured using the assumptions that market participants would use when pricing the asset or liability, assuming that market participants act in their economic best interest. The Group uses valuation techniques that are appropriate in the circumstances and for which sufficient data are available to measure fair value, maximizing the use of relevant observable inputs and minimizing the use of unobservable inputs. 9 Notes to the consolidated financial statements (continued) All assets and liabilities for which fair value is measured or disclosed in the financial statements are categorized within the fair value hierarchy, described as follows, based on the lowest level input that is significant to the fair value measurement as a whole: -Level 1 — Quoted (unadjusted) market prices in active markets for identical assets or liabilities. -Level 2 — Valuation techniques for which the lowest level input that is significant to the fair value measurement is directly or indirectly observable. -Level 3 — Valuation techniques for which the lowest level input that is significant to the fair value measurement is unobservable. For assets and liabilities that are recognized in the financial statements on a recurring basis, the Group determines whether transfers have occurred between Levels in the hierarchy by re-assessing categorization (based on the lowest level input that is significant to the fair value measurement as a whole) at the end of eachreporting period. The Group’s financial management determines the policies and procedures for both recurring fair value measurement, such as unquoted AFS financial assets, and for non-recurring measurement. At each reporting date, the financial management analyses the movements in the values of assets and liabilities which are required to be re-measured or re-assessed as per the Group’s accounting policies. For this analysis, the financial management verifies the major inputs applied in the latest valuation by agreeing the information in the valuation computation to contracts and other relevant documents. For the purpose of fair value disclosures, the Group has determined classes of assets and liabilities on the basis of the nature, characteristics and risks of the asset or liability and the level of the fair value hierarchy as explained above. Management also compares each the changes in the fair value of each asset and liability with relevant external sources to determine whether the change isreasonable. (vi)Put and call options over non-controlling interests Call options The call option is a financial asset initially recognized at its fair value, with any subsequent changes in its fair value recognized in profit or loss. The exercise price of the call option are at the higher of fair value or book value of the shares, consequently, the Company concluded that the fair value of this option would not be significant. 10 Notes to the consolidated financial statements (continued) Put options Put options granted to non-controlling interests with exercise contingencies that are under the control of the Company, do not give rise to a financial liability. The contingencies that would trigger exercisability of the deadlock put/call are based on events under the Company´s control and therefore do not represent a financial liability. 2.3.3Foreign currency translation - The Group’s consolidated financial statements are presented in Nuevos Soles, which is also the parent company’s functional currency.Each subsidiary determines its own functional currency and items included in financial statements of each subsidiary are measured using that functional currency. Transactions and balances Transactions in foreign currencies are initially recorded by the Group at their respective functional currency spot rates at the date the transaction first qualifies for recognition. Monetary assets and liabilities denominated in foreign currencies are translated at the functional currency spot rates of exchange at the reporting date. Differences arising on settlement or translation of monetary items are recognized in profit or loss. Non-monetary items that are measured in terms of historical cost in a foreign currency are translated using the exchange rates as of the dates of the initial transactions. Translation differences from foreign subsidiaries - The financial statements of the subsidiary Zemex LLC were expressed in United States dollars (its functional currency). On consolidation, the assets and liabilities of this subsidiary were translated into nuevos soles at the rate of exchange prevailing at the reporting date and their profit or loss were translated at exchange rates prevailing at the dates of the transactions. The exchange differences arising on translation for consolidation are recognized in other comprehensive income.This foreign operation was disposed in 2013, consequently, the component of other comprehensive income relating to that particular foreign operation was recycled to profit or loss in 2013. 2.3.4Inventories - Inventories are valued at the lower of cost and net realizable value.Costs incurred in bringing each product to its present location and conditions are accounted for as follows: Raw materials -Purchase cost determined using the weighted average method. Finished goods and work in progress -Cost of direct materials and supplies, services provided by third parties, direct labour and a proportion of manufacturing overheads based on normal operating capacity, excluding borrowing costs and exchange currency differences. Inventory in transit -Purchase cost. 11 Notes to the consolidated financial statements (continued) Net realizable value is the estimated selling price in the ordinary course of business, less estimated cost of completion and the estimated costs necessary to make the sale. 2.3.5 Borrowing costs - Borrowing costs directly attributable to the acquisition, construction or production of an asset that necessarily takes a substantial period of time to get ready for its intended use or sale are capitalized as part of the cost of the respective assets.All other borrowing costs are expensed in the period they occur.Borrowing costs consist of interest and other costs that an entity incurs in connection with the borrowing of funds. Where funds are borrowed specifically to finance a project, the amount capitalized represents the actual borrowing costs incurred.Where surplus funds are available for a short term out of money borrowed specifically to finance a project, the income generated from the temporary investment of such amounts is also capitalized and deducted from the total capitalized borrowing cost.Where the funds used to finance a project form part of general borrowings, the amount capitalized is calculated using a weighted average of rates applicable to relevant general borrowings of the Group during the period.All other borrowing costs are recognized in the consolidated statement of profit or loss in the period in which they are incurred. 2.3.6Leases - The determination of whether an agreement is, or contains, a finance lease is based on the substance of the arrangement at the inception date, whether fulfillment of the arrangement is dependent on the use of a specific asset or the arrangement conveys a right to use the asset, even it that right is not explicitly specified in an arrangement. Finance leases which transfer to the Group substantially all the risks and benefits incidental to ownership of the leased asset, are capitalized at the commencement of the lease at the fair value of the leased property or, if lower, at the present value of the minimum lease payments. Lease payments are apportioned between financial charges and reduction of the lease liability so as to achieve a constant rate of interest on the remaining balance of the liability. Finance charges are recognized in finance costs in the consolidated statement of profit or loss. A leased asset is depreciated over the useful life of the asset.However, if there is no reasonable certainty that the Group will obtain ownership by the end of the lease term, the asset is depreciated over the shorter of the estimated useful life of the asset and the lease term. Operating lease payments are recognized as an operating expense in the consolidated statement of profit or loss on a straight-line basis over the lease term. 12 Notes to the consolidated financial statements (continued) 2.3.7Property, plant and equipment - Property, plant and equipment is stated at cost, net of accumulated depreciation and/or accumulated impairment losses, if any. Such cost includes the cost of replacing component parts of the property, plant and equipment and borrowing costs for long-term construction projects if the recognition criteria are met.The capitalized value of a finance lease is also included within property, plant and equipment.When significant parts of property, plant and equipment are required to be replaced at intervals, the Group recognizes such parts as individual assets with specific useful lives and depreciated them accordingly.Likewise, when major inspection is performed, its cost is recognized in the carrying amount of the plant and equipment as a replacement if the recognition criteria are satisfied.All other repair and maintenance costs are recognized in profit or loss as incurred. The present value of the expected cost for the decommissioning of an asset after its use is included in the cost of the respective asset if the recognition criteria for a provision are met. Refer to significant accounting judgements, estimates and assumptions (Note 2.3.13) and provisions (Note 13) for further information about the recorded decommissioning provision. Depreciation of assets is determined using the straight-line method over the estimated useful lives of such assets as follows: Years Buildings and other constructions: Administrative facilities Between 35 and 48 Main production structures Between 30 and 49 Minor production structures Between 20 and 35 Machinery and equipment: Mills andhorizontal furnaces Between 42 and 49 Vertical furnaces, crushers and grinders Between 23 and 36 Electricity facilities and other minors Between 12 and 35 Furniture and fixtures 10 Transportation units: Heavy units Between 11 and 21 Light units Between 8 and 11 Computer equipment 4 Tools Between 5 and 10 The asset’s residual value, useful lives and methods of depreciation are reviewed at each reporting period, and adjusted prospectively if appropriate. An item of property, plant and equipment and any significant part initially recognized is derecognized upon disposal or when no future economic benefits are expected from its use or disposal. Any gain or loss arising on derecognition of the asset (calculated as the difference between the net disposal proceeds and the carrying amount of the asset) is included in the consolidated statement or profit or loss when the asset is derecognized. 13 Notes to the consolidated financial statements (continued) 2.3.8Mining concessions - Mining concessions correspond to the exploration rights in areas of interest acquired.Mining concessions are stated at cost, net of accumulated amortization and/or accumulated impairment losses, if any, and are presented within the property, plant and equipment caption. Those mining concessions are amortized starting from the production phase following the units-of-production method based on proved reserves to which they relate. The unit-of-production rate for the amortization of mining concessions takes into account expenditures incurred to the date of the calculation. In the event the Group abandons the concession, the costs associated are written-off in the consolidated statement of profit or loss. As of December 31, 2013 and 2012, no amortization under units-of-production method was determined since the mining concessions of the Group are not yet on production phase. 2.3.9Mine development costs and stripping costs Mine development costs Mine development costs incurred are stated at cost and are the next step in development of mining projects after exploration and evaluation stage. Mine development costs are, upon commencement of the production phase, presented net of accumulated amortization and/or accumulated impairment losses, if any, and are presented within the property, plant and equipment caption. The amortization is calculated using the unit of-production method based on proved reserves to which they relate. The unit-of-production rate for the amortization of mine development costs takes into account expenditures incurred to the date of the calculation. Expenditures that increase significantly the economic reserves in the mining unit under exploitation are capitalized. As of December 31, 2013 and 2012, no amortization under units-of-production method was determined since the projects of the Group are not yet on production phase. Stripping costs Stripping costs incurred in the development of a mine before production commences are capitalized as part of mine development costs and subsequently amortized over the life of the mine on a units-of-production basis, using the proved reserves. Stripping costs incurred subsequently during the production phase of its operation are recorded as part of cost of production. 2.3.10 Exploration and evaluation assets - Exploration and evaluation activity involves the search for mineral resources, the determination of technical feasibility and the assessment of commercial viability of an identified resource.Exploration and evaluation activity includes: -Researching and analyzing historical exploration data. -Gathering exploration data through geophysical studies. -Exploratory drilling and sampling. -Determining and examining the volume and grade of the resource. -Surveying transportation and infrastructure requirements. -Conducting market and finance studies. License costs paid in connection with a right to explore in an existing exploration area are capitalized and amortized over the term of the license. 14 Notes to the consolidated financial statements (continued) Once the legal right to explore has been acquired, exploration and evaluation expenditures are charged to the consolidated statement of profit or loss, unless management concludes that a future economic benefit is more likely than not to be realized.These costs include directly attributable employee remuneration, materials and fuel used, surveying costs, drilling costs and payments made to contractors. In evaluating if expenditures meet the criteria to be capitalized, several different sources of information are used. The information that is used to determine the probability of future benefits depends on the extent of exploration and evaluation that has been performed. Exploration and evaluation costs are capitalized when the exploration and evaluation activity is within an area of interest for which it is expected that the expenditure will be recouped by future exploitation and active and significant operations in relation to the area are continuing or planned for the future. The main estimates and assumptions the Group uses to determine whether is likely that future exploitation will result in future economic benefits include: expected operational costs, committed capital expenditures, expected mineral prices and mineral resources found. For this purpose, the future economic benefit of the project can reasonably be regarded as assured when mine-site exploration is being conducted to confirm resources, mine-site exploration is being conducted to convert resources to reserves or when the Group is conducting a feasibility study, based on supporting geological information. As the capitalized exploration and evaluation costs asset is not available for use, it is not amortized. These costs are amortized in accordance with the estimated useful life of the mining property from the time the commercial exploitation of the reserves begins. All capitalized exploration and evaluation expenditure is monitored for indications of impairment. Where a potential impairment is indicated, assessment is performed for each area of interest in conjunction with the group of operating assets (representing a cash generating unit) to which the exploration is attributed. Exploration areas in which resources have been discovered but require major capital expenditure before production can begin, are continually evaluated to ensure that commercial quantities of resources exist or to ensure that additional exploration work is under way or planned. To the extent that capitalized expenditure is no longer expected to be recovered it is charged to the income statement.The Group assesses at each reporting date whether there is an indication that an exploration and evaluation assets may be impaired. The following facts and circumstances are considered in this assessment: (i)the period for which the entity has the right to explore in the specific area has expired during the period or will expire in the near future, and is not expected to be renewed. (ii)substantive expenditure on further exploration for and evaluation of mineral resources in the specific area is neither budgeted nor planned. (iii)exploration for and evaluation of mineral resources in the specific area have not led to the discovery of commercially viable quantities of mineral resources and the entity has decided to discontinue such activities in the specific area. (iv)sufficient data exist to indicate that, although a development in the specific area is likely to proceed, the carrying amount of the exploration and evaluation asset is unlikely to be recovered in full from successful development or by sale. 15 Notes to the consolidated financial statements (continued) If any indication exists, the Group exploration and evaluation assess for impairment is required. 2.3.11 Ore reserve and resource estimates - Ore reserves are estimates of the amount of ore that can be economically and legally extracted from the Group’s mining properties and concessions.The Group estimates its ore reserves and mineral resources, based on information compiled by appropriately qualified persons relating to the geological data on the size, depth and shape of the ore body, and requires complex geological judgments to interpret the data.The estimation of recoverable reserves is based upon factors such as estimates of foreign exchange rates, commodity prices, future capital requirements, and production costs along with geological assumptions and judgments made in estimating the size and grade of the ore body.Changes in the reserve or resource estimates may impact upon the carrying value of exploration and evaluation assets, provision for rehabilitation and depreciation and amortization charges. 2.3.12 Impairment of non-financial assets - The Group assesses at each reporting date whether there is an indication that an asset may be impaired.If any indication exists, or when annual impairment testing for an asset is required, the Group estimates the asset’s recoverable amount. An asset’s recoverable amount is the higher of an asset’sor cash-generating unit’s (CGU) fair value less costs of disposal and its value in use and is determined for an individual asset, unless the asset does not generate cash inflows that are largely independent of those from other assets or groups of assets.Where the carrying amount of an asset of CGU exceeds its recoverable amount, the asset is considered impaired and is written down to its recoverable amount. In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset.In determining fair value less costs of disposal, recent market transactions are taken into account.If no such transactions can be identified, an appropriate valuation model is used.These calculations are corroborated by valuation multiples, quoted share prices for publicly traded companies or other available fair value indicators. The Group bases its impairment calculation on detailed budgets and forecast calculations, which are prepared separately of the Group´s CGUs to which the individual assets are allocated. Impairment losses of continuing operations, including impairment on inventories, are recognized in the consolidated statement of profit or loss in expense categories consistent with the function of the impaired asset. An assessment is made at each reporting date as to whether there is any indication that previously recognized impairment losses may no longer exist or may have decreased.If such indication exists, the Group estimates the asset’s or CGU’s recoverable amount.A previously recognized impairment loss is reversed only if there has been a change in the assumptions used to determine the asset’s recoverable amount since the last impairment loss was recognized. The reversal is limited so that the carrying amount of the asset does not exceed its recoverable amount, nor exceed the carrying amount that would have been determined, net of depreciation, had no impairment loss been recognized for the asset in prior years.Such reversal is recognized in the consolidated statement of profit or loss. Exploration and evaluation assets are tested for impairment annually as of December 31, either individually or at the cash-generating unit level, as appropriate, and when circumstances indicate that the carrying value may be impaired. 16 Notes to the consolidated financial statements (continued) 2.3.13 Provisions - General Provisions are recognized when the Group has a present obligation (legal or constructive) as a result of a past event, it is probable that an outflow of resources embodying economic benefits will be required to settle the obligation and a reliable estimate can be made of the amount of the obligation.Where the Group expects some or all of a provision to be reimbursed, for example under an insurance contract, the reimbursement is recognized as a separate asset but only when the reimbursement is virtually certain.The expense relating to any provision is presented in profit or loss net of any reimbursement.If the effect of the time value of money is material, provisions are discounted using a current pre-tax rate that reflects where appropriate, the risks specific to the liability.Where discounting is used, the increase in the provision due to the passage of time is recognized as finance cost in the consolidated statement of profit or loss. Rehabilitation provision The Group records the present value of estimated costs of legal and constructive obligations required to restore operating locations in the period in which the obligation is incurred.Rehabilitation costs are provided at the present value of expected costs to settle the obligation using estimated cash flows and are recognized as part of the cost of that particular asset.The cash flows are discounted at a current risk free pre-tax rate.The unwinding of the discount is expensed as incurred and recognized in the consolidated income statement as a finance cost.The estimated future costs of rehabilitation are reviewed annually and adjusted as appropriate.Changes in the estimated future costs or in the discount rate applied are added to or deducted from the cost of the asset. As of December 31, 2013 and 2012, the Group only has a rehabilitation provision for the Bongara mine (fully impaired in 2011), accordingly, changes in estimated future costs has been recorded directly to the consolidated statement of profit or loss. Environmental expenditures and liabilities Environmental expenditures that relate to current or future revenues are expensed or capitalized as appropriate. Expenditures that relate to an existing condition caused by past operations and do not contribute to current or future earnings are expensed. Liabilities for environmental costs are recognized when a clean-up is probable and the associated costs can be reliably estimated. Generally, the timing of recognition of these provisions coincides with the commitment to a formal plan of action or, if earlier, on divestment or on closure of inactive sites. The amount recognized is the best estimate of the expenditure required. Where the liability will not be settled for a number of years, the amount recognized is the present value of the estimated future expenditure. 2.3.14 Employees benefits - The Group has short-term obligations for employee benefits including salaries, severance contributions, legal bonuses, performance bonuses and profit sharing. These obligations are monthly recorded on an accrual basis. Additionally, the Group has a long-term incentive plan for key management.This benefit is settled in cash, measured on the salary of each officer and upon fulfilling certain conditions such as years of experience within the Group and permanency. According to IAS 19 "Employee benefits", the Group recognizes the long-term obligation at its present value at the end of the reporting period using the projected credit unit method. To calculate the present value of these long-term obligations the Group uses a current market discount rate at the date of the consolidated financial statements. This liability is annually reviewed on the date of the consolidated financial statements, and the accrual updates and the effect of changes in discount rates are recognized in the consolidated statement of profit or loss, until the liability is extinguished. 17 Notes to the consolidated financial statements (continued) 2.3.15 Revenue recognition - Revenue is recognized to the extent it is probable that the economic benefits will flow to the Group and the revenue can be reliably measured, regardless of when the payment is being made.Revenue is measured at the fair value of the consideration received or receivable, taking into account contractually defined terms of payment and excluding taxes or duty. The Group has concluded that it is acting as a principal in all of its revenue arrangements.The following specific recognition criteria must be also met before revenue is recognized: Sales of goods - Revenue from sales of goods is recognized when the significant risks and rewards of ownership have passed to the buyer, on delivery of the goods. Operating lease income - Income from operating lease of land and office was recognized on a monthly accrual basis during the term of the lease. Interest income - For all financial instruments measured at amortized cost and interest-bearing financial assets, interest income is recorded using the effective interest rate (EIR).EIR is the rate that exactly discounts the estimated future cash payments or receipts over the expected life of the financial instrument or a shorter period, where appropriate, to the net carrying amount of the financial asset or liability.Interest income is included in finance income in the consolidated statement of profit or loss. 2.3.16 Taxes - Current income tax - Current income tax assets and liabilities for the current period are measured at the amount expected to be recovered from or paid to the taxation authorities.The tax rates and tax laws used to compute the amount are those that are enacted or substantively enacted, at the reporting date in Peru, where the Group operates and generates taxable income. Current income tax relating to items recognized directly in equity is recognized in equity and not in the consolidated statement of profit or loss.Management periodically evaluates positions taken in the tax returns with respect to situations in which applicable tax regulations are subject to interpretation and establishes provisions where appropriate. Deferred tax - Deferred tax is provided using the liability method on temporary differences between the tax bases of assets and liabilities and their carrying amounts for financial reporting purposes at the reporting date. 18 Notes to the consolidated financial statements (continued) Deferred tax liabilities are recognized for all taxable temporary differences. Deferred tax assets are recognized for all deductible temporary differences, the carry forward of unused tax credits and unused tax losses.Deferred tax assets are recognized to the extent that it is probable that taxable profit will be available against which the deductible temporary differences, and the carry forward of unused tax credits and unused tax losses can be utilized, except in respect of deductible temporary differences associated with investments in subsidiaries, where deferred assets are recognized only to the extent that it is probable that the temporary differences will reverse in the foreseeable future and taxable profit will be available against which the temporary differences can be utilized. The carrying amount of deferred tax assets is reviewed at each reporting date and reduced to the extent that it is no longer probable that sufficient taxable profit will be available to allow all or part of the deferred tax asset to be utilized.Unrecognized deferred tax assets are re-assessed at each reporting date and are recognized to the extent that it has become probable that future taxable profits will allow the deferred tax asset to be recovered. Deferred tax assets and liabilities are measured at the tax rates that are expected to apply in the year when the asset is realized or the liability is settled, based on tax rates (and tax laws) that have been enacted or substantively enacted at the reporting date. Deferred tax related to items recognized outside profit or loss is recognize outside profit or loss.Deferred tax items are recognized in correlation to the underlying transaction either in OCI or directly in equity. Deferred tax assets and deferred tax liabilities are offset if a legally enforceable right exists to set off current tax assets against current income tax liabilities and the deferred taxes relate to the same taxable entity and the same taxation authority. Mining royalties - Mining royalties are accounted for under IAS 12 when they have the characteristics of an income tax. This is considered to be the case when they are imposed under government authority and the amount payable is based on taxable income – rather than based on quantity produced or as a percentage of revenue – after adjustment for temporary differences.For such arrangements, current and deferred tax is provided on the same basis as described above for income tax. Obligations arising from royalty arrangements that do not satisfy these criteria are recognized as current provisions and included in results of the year. Sales tax - Expenses and assets are recognized net of the amount of sales tax, except: (i)Where the sales tax incurred on a purchase of assets or services is not recoverable from the taxation authority, in which case, the sales tax is recognized as part of the cost of acquisition of the asset or as part of the expense item, as applicable. (ii)When receivables and payables are stated with the amount of sales tax included. 19 Notes to the consolidated financial statements (continued) The net amount of sales tax recoverable from, or payable to, the taxation authority is included as part of receivables or payables in the consolidated statement of financial position. 2.3.17 Treasury shares - Own equity instruments which are reacquired (treasury shares) are recognized at cost and deducted from equity.No gain or loss is recognized in the consolidated statement of profit or loss on the purchase, sale, issue or cancellation of the Group’s own equity instruments.Any difference between carrying amount and the consideration, if reissued, is recognized in capital stock.The Company had common shares in treasury through a subsidiary until 2012, when these shares were disposed, see note 16(c). 2.3.18 Current versus non-current classification - The Group presents assets and liabilities in statement of financial position based on current/non-current classification. An asset is current when it is: -Expected to be realized or intended to sold or consumed in normal operating cycle. -Held primarily for the purpose of trading. -Expected to be realized within twelve months after the reporting period, or -Cash or cash equivalent unless restricted from being exchanged or used to settle a liability for at least twelve months after the reporting period. All other assets are classified as non-current. A liability is current when it is: -Expected to be settled in normal operating cycle. -Held primarily for the purpose of trading. -Due to be settled within twelve months after the reporting period, or -There is no unconditional right to defer the settlement of the liability for at least twelve months after the reporting period. The Group classifies all other liabilities as non-current. Deferred tax assets and liabilities are classified as non-current assets and liabilities. 2.3.19 New amended standards and interpretations - As explained in Note 2.1, during 2013, the Group applied, for the first time, certain standards and amendments that not require restatement of previous financial statements.The nature and impact of each new standard/amendment is described below: -IAS 1 Presentation of Items of Other Comprehensive Income – Amendments to IAS 1 The amendments to IAS 1 introduce a grouping of items presented in other comprehensive income (OCI). Items that could be reclassified (or ‘recycled’) to profit or loss at a future point in time (for example, net gain on hedge of net investment, exchange differences on translation of foreign operations, net movement on cash flow hedges and net loss or gain on available-for-sale financial assets) now have been presented separately from items that will never be reclassified (for example, actuarial gains and losses on defined benefit plans and revaluation of land and buildings). This amendment does not affect the presentation and had no impact on the consolidated financial position or performance. 20 Notes to the consolidated financial statements (continued) -IAS 1 Clarification of the requirement for comparative information (Amendment) This amendment clarifies the difference between voluntary additional comparative information and the minimum required comparative information. An entity must include comparative information in the related notes to the financial statements when it voluntarily provides comparative information beyond the minimum required comparative period.The amendments clarify that the opening statement of financial position does not have to be accompanied by comparative information in the related notes. The amendments affect presentation only and have no impact on the Group’s financial position or performance. -IFRS 7 Financial Instruments: Disclosures — Offsetting Financial Assets and Financial Liabilities — Amendments to IFRS 7 The amendment requires an entity to disclose information about rights to set-off and related arrangements (e.g., collateral agreements). The disclosures would provide users with information that is useful in evaluating the effect of netting arrangements on an entity’s financial position. The new disclosures are required for all recognized financial instruments that are subject to an enforceable master netting arrangement or similar agreement, irrespective of whether the financial instruments are set off in accordance with IAS 32. As the Company is not setting off financial instruments in accordance with IAS 32 and does not have relevant offsetting arrangements, the amendment does not have an impact on the consolidated financial statements. -IFRS 10 Consolidated Financial Statements and IAS 27 Separate Financial Statements IFRS 10 establishes a single control model that applies to all entities including special purpose entities. IFRS 10 replaces the portion of previously existing IAS 27 “Consolidated and Separate Financial Statements” that dealt with consolidated financial statements and SIC-12 “Consolidation - Special Purpose Entities”. IFRS 10 changes the definition of control as discussed in Note 2.2.IFRS 10 had no impact on the consolidation of investments held by the Group. -IFRS 13 Fair Value Measurement IFRS 13 establishes a single source of guidance under IFRS for all fair value measurements. IFRS 13 does not change when an entity is required to use fair value, but rather provides guidance on how to measure fair value under IFRS.IFRS 13 defines fair value as an exit price. As a result of the guidance in IFRS 13, the Group re-assessed its policies for measuring fair values, in particular, its valuation inputs such as non-performance risk for fair value measurement of assets and liabilities.IFRS 13, with no effect for its application. Additional disclosures, where required, are provided in the individual notes relating to the assets and liabilities whose fair values were determined.
